Exhibit A

 

Schedule of Advances

 

 

 

Date

Amount of

Advance

 

 

October 7, 2005

$    400,000.00 

 

 

November 4, 2005

700,000.00 

 

 

January 24, 2006

250,000.00 

 

 

February 2, 2006

625,000.00 

 

 

February 8, 2006

750,000.00 

 

 

February 22, 2006

865,000.00 

 

 

March 8, 2006

1,015,000.00 

 

 

March 22, 2006

766,834.56 

 

 

March 23, 2006

123,165.44 

 

 

April 12, 2006

415,000.00 

 

 

May 4, 2006

940,000.00 

 

 

May 23, 2006

835,000.00 

 

 

June 21,2006

655,000.00 

 

 

July 3, 2006

660,000.00 

 

 

July 26, 2006

600,000.00 

 

 

August 14, 2006

675,000.00 

 

 

August 28, 2006

530,000.00 

 

 

September 29, 2006*

(2,800,000.00)

 

 

October 2, 2006

965,000.00 

 

 

October 4, 2006

129,000.00 

 

 

October 18, 2006

717,000.00 

 

 

November 9, 2006

729,000.00 

 

 

November 27, 2006

400,000.00 

 

 

December 21, 2006

265,000,000 

 

 

Total

$11,210,000.00 

 

 

 

 

 

 

_______________

*To reflect the conversion of $2,800,000 of the previous advances to equity in
Beard Pinnacle, LLC.

 

 

 

(Exhibit A as amended effective December 21, 2006)

/s/HMJr

 

(Initials)

 

 

 